Citation Nr: 0943344	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  97-19 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for bilateral 
hearing loss, rated zero-percent disabling prior to March 20, 
2009, and 20-percent disabling since.

2.  Entitlement to a higher initial rating for chronic 
sinusitis, status post septoplasty, rated 10-percent 
disabling prior to October 7, 1996, and 30-percent disabling 
since.

3.  Entitlement to an initial rating higher than 30-percent 
for residuals of a bilateral spontaneous pneumothorax with 
subsequent right thoracotomy and decortication, but only 
prior to December 17, 2002, since a 100-percent rating has 
been assigned since that date.

4.  Entitlement to total disability rating due to individual 
unemployability (TDIU), also prior to December 17, 2002.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and B.D.M.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from June 1959 until 
retiring in May 1984 after more than twenty-nine years of 
total service, which included service in the Army National 
Guard and Army Reserves.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions since April 1996 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  Since the initial rating decision in April 1996, 
this case has been before the Board on three prior occasions 
and has been readjudicated by the RO and the Appeals 
Management Center (AMC).  

In August 2003, the Board denied the Veteran's claim of 
service connection for cervical disc disease and remanded the 
remaining claims on appeal.  These claims included 
entitlement to a higher initial rating for his bilateral 
hearing loss (rated as zero-percent disabling prior to 
January 30, 2002, and 10-percent disabling since that date); 
entitlement to a higher initial rating for chronic sinusitis, 
status post septoplasty (rated as 10-percent disabling prior 
to October 7, 1996, and 30-percent disabling since that 
date); entitlement to an initial rating higher than 30 
percent for residuals of bilateral spontaneous pneumothorax 
with subsequent right thoracotomy and decortication; and 
entitlement to a TDIU.

Since the August 2003 Board decision, however, the procedural 
posture of the Veteran's appeal has changed due to RO rating 
actions on remand.  In a November 2004 decision, the RO 
(actually, the AMC) determined that a September 2002 rating 
that had awarded a 10 percent rating for the Veteran's 
bilateral hearing loss was clearly and unmistakably erroneous 
(CUE).  So his 10 percent rating was reduced to zero percent, 
retroactively effective from January 30, 2002.  But in a 
recent June 2009 decision, the AMC assigned a 20 percent 
rating for his bilateral hearing loss, retroactively 
effective from March 20, 2009. 

In a December 2007 decision, also on remand, the AMC assigned 
a 100 percent schedular rating for the Veteran's bilateral 
spontaneous pneumothorax with subsequent thoracotomy and 
decortication, retroactively effective from December 17, 
2002.

So the issues now on appeal have changed in light of these 
adjudications.


FINDINGS OF FACT

1.  Prior to March 20, 2009, three VA audiological 
evaluations showed the Veteran had level II and level I 
hearing, level IV and level II hearing, and level IV and 
level I hearing in his right and left ears, respectively.

2.  A VA audiological evaluation performed on March 20, 2009, 
however, revealed level VIII hearing in both ears, i.e., 
bilaterally.

3.  Prior to October 7, 1996, there was no evidence of severe 
sinusitis with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence.  

4.  Since October 7, 1996, there has been no evidence of 
osteomyelitis, near constant sinusitis, or severe sinusitis 
with incapacitating episodes.

5.  The medical and other evidence on file indicates the 
Veteran's bilateral spontaneous pneumothorax has no active 
residuals, and that all of his respiratory symptoms instead 
are due to his nonservice-connected emphysema.

6.  In any event, prior to December 17, 2002, this disability 
was not manifested by weekly asthma attacks, marked dyspnea 
on exertion between attacks; FEV-1, 
FEV-1/FVC or DLCO values greater than 55 percent after 
bronchodilation; nor was there any evidence of maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption, 
or cor pulmonale; or right ventricular hypertrophy; or 
pulmonary hypertension; or episodes of acute respiratory 
failure; or oxygen therapy prior to December 17, 2002.

7.  Prior to December 17, 2002, the Veteran's service-
connected disabilities included:  (1) residuals of a 
bilateral spontaneous pneumothorax, rated 30-percent 
disabling; (2) chronic sinusitis, status post septoplasty, 
rated 30-percent disabling; (3) lumbar disc disease with 
chronic low back strain, rated 20-percent disabling; 
(4) tinnitus, rated 10-percent disabling; and (5) bilateral 
hearing loss, rated 
10-percent disabling; for a combined 70 percent rating.

8.  Prior to December 17, 2002, the Veteran's service-
connected disabilities did not preclude him from obtaining or 
maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable 
rating for bilateral hearing loss prior to March 20, 2009.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.85-4.87, Diagnostic Code 6100 (2009).

2.  Since March 20, 2009, however, the criteria are met for a 
higher 50 percent rating for the bilateral hearing loss.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.85-4.87, Diagnostic Code 6100 (2009).

3.  The criteria are not met for an initial disability rating 
higher than 10 percent for chronic sinusitis, status post 
septoplasty, prior to October 7, 1996.  38 U.S.C.A. § 1155 
(West Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.97, 
Diagnostic Code 6514 (prior to October 7, 1996).

4.  The criteria are not met for a disability rating higher 
than 30 percent for the chronic sinusitis, status post 
septoplasty, since October 7, 1996.  38 U.S.C.A. § 1155 (West 
Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Code 
6514 (2009).

5.  The criteria are not met for a disability rating higher 
than 30 percent for residuals of the bilateral spontaneous 
pneumothorax with subsequent right thoracotomy and 
decortication, prior to December 17, 2002.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic 
Code 6843 (prior to and since October 7, 1996).

6.  The criteria are not met for a TDIU prior to December 17, 
2002.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA law and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  These VCAA notice requirements apply to all five 
elements of a claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman 
v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).



The Veterans Court further held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that for an increased-compensation 
claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate the claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Further, if the diagnostic code under which the 
claimant's disability is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on his employment and daily life 
- such as a specific measurement or test result - VA must 
provide at least general notice of that requirement to 
the claimant.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this particular case at hand, the claims for higher 
initial ratings originated from the Veteran's claims for 
service connection.  He was never afforded a notice letter 
concerning his service-connection claims, as required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  However, the 
initial adjudication of his service-connection claims 
occurred prior to the enactment of the VCAA.  In any event, 
courts have held that once service connection is granted, as 
in this case, the claim is substantiated; therefore, 
additional VCAA notice is not required because the intended 
purpose of the notice has been fulfilled, and any defect in 
the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. 
App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

Rather, in these types of cases, once a notice of 
disagreement (NOD) has been filed contesting a downstream 
issue such as the initial rating assigned for the disability, 
only the notice requirements for a rating decision and SOC 
described in 38 U.S.C.A. § 5104 and § 7105 control as to the 
further communications with the claimant, including as to 
what evidence is necessary to establish a more favorable 
decision with respect to downstream elements of the claim.  
And since the RO issued a SOC concerning the propriety of the 
initial ratings assigned for the Veteran's disabilities, no 
further notice is legally required.  Thus, all notice under 
the VCAA has been provided.

That notwithstanding, the Board remanded this case in June 
2008 with instructions to provide the Veteran notice pursuant 
to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) - which, 
as mentioned, since has been overturned in Vazquez-Flores v. 
Shinseki, 2009 WL 2835434 (Fed.Cir.).  And a letter complying 
with the now overturned Vazquez decision was therefore sent 
to the Veteran in June 2008.  Thereafter, the AMC 
readjudicated his claims in the May 2009 SSOC.  This is 
important to point out because, as already explained, the 
Federal Circuit Court has held that a SOC or SSOC can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).



The Veteran has not alleged any prejudicial error in the VCAA 
notice he received (or did not receive).  This is notable 
because, as mentioned, in Shinseki v. Sanders, 129 S. Ct. 
1696 (2009), the Supreme Court held that he, not VA, has the 
burden of showing why a VCAA notice error is prejudicial.  
This holding of the U.S. Supreme Court overturned the lower 
Federal Circuit Court's holding in Sanders v. Nicholson, 487 
F. 3d 881, 889 (Fed. Cir. 2007), that any error in a VCAA 
notice, concerning any element of a claim, is presumed 
prejudicial, and that VA then bears the burden of rebutting 
this presumption.  Thus, the duty to notify has been 
satisfied in this case.

In addition, VA has fulfilled its duty to assist the Veteran 
by obtaining all relevant evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO and AMC have made all necessary 
attempts to obtain all available records that may be relevant 
to the Veteran's claims.  The record indicates that private 
medical records, several of which may pertain to surgery on 
the Veteran's sinuses, are still outstanding.  Consequently, 
the Board's June 2008 remand instructed the RO/AMC to obtain 
these records.  In June 2008, therefore, the AMC sent the 
Veteran a development letter asking that he submit and/or 
specify evidence to support his appeal.  He was also asked to 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
three different physicians, so his confidential records from 
these doctors could be obtained.  In June 2008, the Veteran 
sent his reply and checked the box indicating he had enclosed 
all the remaining information/evidence, or that he had no 
other information/evidence to support his claims.  This form 
was not accompanied by any other evidence or information. 

In light of the Veteran's failure to provide the necessary 
information so that VA could obtain outstanding treatment 
records, no further duty on the part of VA is required.  The 
Court has held that VA's duty to assist a Veteran in 
developing the facts and evidence pertinent to a claim is not 
a one-way street.  He cannot passively wait for this 
assistance in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board is thus satisfied the RO and AMC substantially 
complied with the June 2008 remand directives.  See Stegall 
v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146- 47 (1999).  

In addition to the above attempted development, the Veteran 
was afforded appropriate VA compensation examinations to 
determine the nature and severity of his service-connected 
disabilities on appeal.  On remand, he was afforded VA 
examinations to determine the severity of his bilateral 
hearing loss and sinusitis, both of which appear adequate for 
rating purposes.  38 C.F.R. §§ 3.327, 4.2.  Since the issues 
concerning a TDIU and the rating for his pneumothorax pertain 
only to the period of time prior to December 17, 2002, a 
current examination is not needed.  See Caffrey v. West, 6 
Vet. App. 377 (1994).  Accordingly, the Board finds that no 
further notification or assistance is needed to meet the 
requirements of the VCAA or Court.

II.  Bilateral Hearing Loss

On October 20, 1995, the Veteran filed a claim for service 
connection for hearing loss based on acoustic trauma in 
service.  In April 1996, the RO granted service connection 
for hearing loss of the right ear, assigning a zero percent 
rating from October 1995, but denied service connection for 
hearing loss of the left ear.  The Veteran appealed that 
decision by requesting service connection for left ear 
hearing loss and by requesting an increased (compensable) 
rating for his 
service-connected right ear hearing loss.  

After additional evidence was submitted, the RO issued a 
February 2002 decision in which it granted service connection 
for left ear hearing loss from October 1995, assigning a zero 
percent rating for his now bilateral hearing loss.  Then, in 
September 2002, the RO erroneously granted an increased 
rating of 10 percent for his bilateral hearing loss, 
retroactively effective from January 2002.  In November 2004, 
however, the RO found that it had committed clear and 
unmistakable error in assigning the 10 percent rating and 
properly reinstated the prior zero percent rating.  

Thereafter, in June 2009, the AMC granted a higher rating of 
20 percent for the Veteran's bilateral hearing loss.  Rather 
than granting the increase back to the date of claim, 
however, the AMC assigned an effective date of March 20, 
2009, for that award, since this was the date a VA 
audiological examination revealed findings which are 
consistent with a higher rating.  Therefore, the Board must 
determine whether the Veteran's bilateral hearing loss 
warrants a compensable rating prior to March 20, 2009, and a 
rating higher than 20 percent since.  

Since the Veteran's claim arises from his disagreement with 
the initial ratings assigned following the grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(holding that, when a veteran timely appeals his initial 
rating, VA must consider whether his rating should be 
"staged" to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the course of his appeal).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Evaluations for service-connected bilateral hearing loss 
range from zero to 100 percent.  These evaluations are based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination testing together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 cycles per second (Hertz (Hz)).  38 C.F.R. § 4.85.

To evaluate the degree of disability from impaired hearing, 
the rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through XI for 
profound deafness.  An acuity level is determined for each 
ear using Table VI (or Table VIA in the special circumstances 
listed in 38 C.F.R. § 4.86).  The acuity levels for each ear 
are then used to determine a percentage evaluation for 
hearing impairment from Table VII.  Id. 

A.  Prior to March 20, 2009

Applying these criteria to the facts of this case, the Board 
finds that the RO properly rated the Veteran's bilateral 
hearing loss at the noncompensable level for the entire 
period prior to March 20, 2009.  The evidence during this 
period includes three VA audiological evaluation reports, 
none of which supports the assignment of a compensable rating 
for his bilateral hearing loss.  

During his first evaluation in April 1996, audiometric 
testing of the right ear revealed a 40-decibel loss at the 
1000 Hz level, a 50-decibel loss at the 2000 Hz level, a 55-
decibel loss at the 3000 Hz level, and a 60-decibel loss at 
the 4000 Hz level, for an average decibel loss of 56.  Right 
ear speech discrimination was 88 percent.  Audiometric 
testing of the left ear revealed a 20-decibel loss at the 
1000 Hz level, a 45-decibel loss at the 2000 Hz level, a 50-
decibel loss at the 3000 Hz level, and a 55-decibel loss at 
the 4000 Hz level, for an average decibel loss of 42.  Left 
ear speech discrimination was 92 percent.  

A second VA audiological evaluation performed in July 2000 
showed similar findings.  Audiometric testing of the right 
ear revealed a 50-decibel loss at the 1000 Hz level, a 55-
decibel loss at the 2000 and 3000 Hz levels, and a 70-decibel 
loss at the 4000 Hz level, for an average decibel loss of 58.  
Right ear speech discrimination was 80 percent.  Audiometric 
testing of the left ear revealed a 25-decibel loss at the 
1000 Hz level, a 50-decibel loss at the 1000 and 2000 Hz 
levels, and a 55-decibel loss at the 4000 Hz level, for an 
average decibel loss of 45.  Left ear speech discrimination 
was 88 percent.  

Finally, a VA audiological evaluation performed in May 2002 
revealed, in the right ear, a 45-decibel loss at the 1000 Hz 
level, and a 60-decibel loss at the 2000, 3000 and 4000 Hz 
levels, for an average decibel loss of 56.  Right ear speech 
discrimination was 60 percent.  Audiometric testing of the 
left ear revealed a 25-decibel loss at the 1000 Hz level, and 
a 55-decibel loss at the 2000, 3000 and 4000 Hz levels, for 
an average decibel loss of 48.  Left ear speech 
discrimination was 92 percent.  

With respect to findings from the first audiological 
evaluation, applying Table VI of 38 C.F.R. § 4.85, Roman 
Numeral II is derived for the right ear.  This is determined 
by intersecting the percent of speech discrimination row (84-
90) with the puretone threshold average column (50-57).  
Next, Roman Numeral I is derived for the left ear, with 
speech discrimination between 92-100 and a puretone threshold 
average between 42-49.  A noncompensable rating is then 
derived from Table VII of 38 C.F.R. § 4.85 by intersecting 
row I with column II.  

Next, with respect to findings from the second audiological 
evaluation, according to Table VI of 38 C.F.R. § 4.85, Roman 
Numeral IV is derived for the right ear, and Roman Numeral II 
is derived for the left ear, which also warrants a 
noncompensable rating based on Table VII of 38 C.F.R. § 4.85.  
Finally, the findings from the third evaluation showed that 
Roman Numeral VI is derived for the right ear and Roman 
Numeral I for the left ear, which also warrants a 
noncompensable rating based on Table VII of 38 C.F.R. § 4.85.  
Thus, the findings contained in these three VA audiological 
evaluation reports provide no basis for a compensable 
disability rating prior to March 20, 2009.  

The Board has considered statements provided by the Veteran 
and his wife, which indicate that the Veteran has difficulty 
hearing normal conversations.  However, it is important for 
the Veteran to understand that disability ratings for hearing 
impairment are derived by a "mechanical" - meaning a 
nondiscretionary - application of the numeric designations 
assigned after audiological evaluations are rendered, which 
in this case clearly show that his bilateral hearing loss was 
properly rated at the noncompensable level.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to an initial compensable rating for his 
bilateral hearing loss for the entire period prior to March 
20, 2009.  And as the preponderance of the evidence is 
against this aspect of his claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990). 

B.  Since March 20, 2009

On March 20, 2009, the Veteran was afforded one final VA 
audiological evaluation which showed that his bilateral 
hearing loss had worsened.  Audiometric testing of the right 
ear revealed a 60-decibel loss at the 1000 Hz level, a 70-
decibel loss at the 2000 and 3000  Hz levels, and an 80-
decibel loss at the 4000 Hz level, for an average decibel 
loss of 70.  Right ear speech discrimination was 56 percent.  
Audiometric testing of the left ear revealed a 55-decibel 
loss at the 1000 Hz level, a 70-decibel loss at the 2000 and 
3000 Hz levels, and a 75-decibel loss at the 4000  Hz level, 
for an average decibel loss of 68.  Left ear speech 
discrimination also was 56 percent.  

These findings yield a numerical designation of level VIII 
for both ears.  Entering these category designations for each 
ear into Table VII correlates to a disability percentage 
evaluation of 50 percent.  Thus, the findings contained in 
this VA audiological evaluation report support a higher 
rating of 50 percent for the Veteran's bilateral hearing 
loss.  Thus, his claim is granted to the extent that a higher 
rating of 50 percent is assigned from March 20, 2009 onwards.  

The several examiners' descriptions of how the hearing 
impairment affects his daily activities and employability 
provides the level of information and detail required by 38 
C.F.R. § 4.10 and Martinak v. Nicholson, 21 Vet. App. 447 
(2007).



III.  Chronic Sinusitis, Status Post Septoplasty

The record shows that the Veteran fractured his nose in 1963 
while on active duty.  The diagnosis was nasal fracture with 
displacement of the septum into the right nasal passage.  A 
septoplasty was performed in June 1963 to correct this 
problem.  However, after the Veteran continued to complain of 
right nasal obstruction, a second septoplasty was performed 
in January 1984, just a few months prior to his separation 
from active duty.  

On October 20, 1995, the RO received the Veteran's claim for 
service connection for his sinus condition.  In April 1996, 
the RO granted service connection for chronic sinusitis, 
status post septoplasty, assigning an initial 10 percent 
rating from the date the RO had received his claim on October 
20, 1995.  The Veteran appealed that decision to the Board by 
requesting an initial rating higher than 10 percent.  See 
Fenderson, supra.  

The RO assigned the initial 10 percent rating under DC 6514, 
for chronic sphenoid sinusitis.  At that time, a 10 percent 
rating was assigned for moderate sinusitis, with discharge or 
crusting or scabbing, and infrequent headaches.  The next 
higher rating of 30 percent was assigned for severe 
sinusitis, with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence.  A 50 percent rating was warranted 
where the sinusitis is postoperative following a radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  38 
C.F.R. § 4.97, DC 6514 (prior to October 7, 1996).

During the course of this appeal, however, VA amended its 
regulations for rating respiratory system disabilities 
effective October 7, 1996.  38 C.F.R. 4.96-4.97.  These 
amendments included sinusitis.  See 61 Fed. Reg. 46720-46731 
(Sept. 5, 1996).  Under the amended rating criteria for 
sinusitis, a 30 percent rating is assigned when the evidence 
demonstrates three or more incapacitating episodes of 


sinusitis per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment; or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  
38 C.F.R. § 4.97, DC 6514 (2009).

A 50 percent rating is assigned following radical surgery 
with chronic osteomyelitis (inflammation of the bone due to 
infection), or when there is near constant sinusitis 
characterized by headaches, pain and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  Id.  An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  Id. at Note.

In light of these regulatory changes, in a February 2002 
decision, the RO granted an increased rating of 30 percent 
for the Veteran's chronic sinusitis, status post septoplasty, 
retroactively effective from October 7, 1996, the date these 
changes became effective.  In reaching that decision, the RO 
determined that neither the former nor the revised criteria 
warrant a disability rating higher than 30 percent since 
October 7, 1996. 

Therefore, there are two issues currently before the Board: 
(1) entitlement to a disability rating higher than 10 percent 
for the Veteran's chronic sinusitis, status post septoplasty, 
prior to October 7, 1996; and (2) entitlement to a disability 
rating higher than 30 percent since October 7, 1996.  In 
rating the Veteran's sinusitis, the Board is required to 
consider the claim in light of both the former and revised 
schedular rating criteria.  The amended rating criteria, 
however, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

A.  Prior to October 7, 1996

After reviewing the evidence of record, the Board finds no 
basis to assign a disability rating higher than 10 percent 
for the Veteran's chronic sinusitis, status post septoplasty, 
for the brief period prior to October 7, 1996.  Indeed, the 
only evidence during this period includes various VA 
compensation examination reports dated in March 1996, none of 
which specifically refers to the Veteran's sinus condition.  
The fact that the Veteran reported no sinus complaints, 
particular at an examination of his respiratory system, 
provides compelling evidence against his claim for a 
disability rating higher than 10 percent prior to November 7, 
1996.  

In short, since no evidence shows that the Veteran 
experienced severe sinusitis, with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence, the preponderance 
of the evidence is against a disability rating higher than 10 
percent for the Veteran's chronic sinusitis, status post 
septoplasty, for the period prior to October 7, 1996, under 
the former criteria in effect at that time.  

B.  Since October 7, 1996

The Board also finds no basis to assign a disability rating 
higher than 30 percent for the Veteran's sinus condition 
under both the former and the revised rating criteria since 
October 7, 1996.  In other words, there is no evidence of 
chronic osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations, as required for a 50 
percent rating under the former criteria; and no evidence of 
chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of the 
affected sinus, and purulent discharge or crusting, as 
required for a 50 percent rating under the revised criteria.  

The evidence indicates that the Veteran may have undergone a 
total of four surgeries on his sinuses.  However, only the 
two surgeries performed in service have been verified since 
the Veteran failed to assist VA in obtaining post-service 
surgical records.  But even if the Board were to assume that 
four surgeries had been performed, there is simply no 
evidence of any chronic osteomyelitis or near constant 
sinusitis manifested by headaches, pain and tenderness, and 
purulent discharge or crusting, as required for a 50 percent 
rating.  The evidence for consideration includes five VA 
examination reports as well as letters from two private 
physicians, none of which supports the assignment of a 50 
percent rating for the Veteran's sinus condition.

The first VA examination report, dated July 2000, notes the 
Veteran's complaints of nasal discharge and nasal drip, with 
one to two episodes a month in which he experiences headaches 
accompanied by yellow-greenish nasal discharge.  X-rays, 
however, showed that his sinuses were clear with no evidence 
of a deviated septus.  The diagnosis was chronic sinusitis.  

When examined by VA in May 2002, however, the Veteran denied 
headaches and post-nasal drip.  His only complaint was nasal 
congestion.  The examiner found no evidence of nasal 
congestion or deviation of the nasal septum on physical 
examination.  The examiner thus concluded that there was no 
evidence of chronic sinusitis, and that the Veteran's 
symptoms may be due to seasonal allergic rhinitis (i.e., a 
nonservice-connected condition).  

In a November 2002 letter, R.H.S, M.D., indicated that a 
recent CT scan revealed chronic sinus disease.  She then 
indicated that surgery had been scheduled that month to 
relieve the Veteran's sinus pain and drainage.  Again, due to 
the Veteran's failure to assist VA in obtaining these 
surgical records, these records are not available for review.  
In a December 2002 letter, G.T., M.D., another private 
physician, indicated that the Veteran's sinus condition had 
been improving but that he will always have problems with 
continued congestions and chronic problems associated with 
this.  

An August 2004 VA examination report notes that the Veteran's 
nares were clear, with no evidence of active sinus disease.  
The examiner also indicated that the Veteran had not 
experienced any debilitating or non-debilitating episodes 
since his surgery in November 2002.  Since this examination 
did not include radiographs, another VA examination was 
performed in May 2005.  At that time, the Veteran reported 
three to five episodes per year involving sinus infections 
involving mid-face pain and green rhinorrhea.  He explained 
that these episodes have a seasonal variant and that he had 
tested positive in the past for allergies to environmental 
allergens.  He reported four sinus surgeries, the most recent 
of which was supposedly performed in December 2003.  On 
physical examination, the nares revealed significant mucosal 
erythema and edema, but no mucous or polyps were seen 
anteriorly.  Following a CT scan, the diagnostic impression 
was status post functional endoscopic sinus surgery, with 
right maxillary sinus air fluid level consistent with acute 
maxillary sinusitis, with sphenoid sinus retention cysts 
noted bilaterally.  

The last VA examination was performed in March 2009, at which 
time it was noted that the Veteran had undergone three 
surgeries to remove nasal polyps.  The Veteran's primary 
complaints involved pressure in his head and occasional nasal 
obstruction due to swelling.  A CT scan done just prior to 
the examination revealed significant mucous membrane 
thickening in the right maxillary sinus, but no evidence of 
polyps, as well as some mild ethmoid thickening.  An 
examination of the nose revealed that the vestibule was 
normal; that the septum was midline; and that the turbinates, 
meatus, the nasal mucosa, and the floor of the nose were all 
normal.  The diagnostic impression included: (1) chronic 
sinus infections beginning in 1963, with four surgeries 
including septal reconstruction and nasal polyp removal, the 
last being in 2004; (2) no current evidence of acute sinus 
infection at this time; and (3) it is as likely as not that 
these sinus problems began while he was in service and have 
continued to be a problem since that time.  

Applying the former criteria to the facts of this case, the 
Board finds no basis to assign a 50 percent rating for the 
Veteran's sinus condition.  It is unclear whether the 
Veteran's surguries can be considered radical, as required 
for a 50 percent rating under the old criteria.  But even 
were the Board to assume for the sake of argument that 
radical surgery had been performed on the Veteran's sinuses, 
a 50 percent rating is still precluded since there is simply 
no evidence of chronic osteomyelitis requiring repeated 
curettage, or severe symptoms following his surgeries, either 
of which is required for a 50 percent rating under the former 
criteria.  See Johnson v. Brown, 7 Vet. App. 95 (1994) 
(holding that only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned).

First, there is absolutely no reference to osteomyelitis in 
the record.  Osteomyelitis is defined as inflammation of the 
bone due to infection.  See Dorland's Illustrated Medical 
Dictionary 1335 (30th ed. 2003).  Although evidence shows 
thickening of the mucous membrane, there is no mention of 
inflammation of the bone due to infection.  And second, the 
Veteran's symptoms cannot be considered severe based on the 
fact that there was no evidence of active sinus infection 
when examined in July 2000, May 2002, August 2004, and March 
2009.  Under these circumstances, there is no basis to assign 
a disability rating higher than 30 percent for the Veteran's 
sinus condition under the former criteria.  

In addition, the absence of osteomyelitis at any time during 
this period, as well as  the absence of active sinus 
infection at four VA examinations, also precludes the 
assignment of a 50 percent rating under the revised criteria.  
In short, there is no basis to assign a disability rating 
higher than 30 percent for the Veteran's chronic sinusitis, 
status post septoplasty, under both the former and the 
revised rating criteria.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for a disability rating higher than 10 percent for his 
chronic sinusitis, status post septoplasty, prior to October 
7, 1996, as well as his claim for a disability rating higher 
than 30 percent since that date.  And as the preponderance of 
the evidence is against these claims, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53- 56.  
Hence, the appeal is denied.

IV.  Bilateral Spontaneous Pneumothorax 
with Subsequent Right Thoracotomy and 
Decortication

In 1964, while on active duty, the Veteran suffered a 
spontaneous pneumothorax and underwent a right thoracotomy.  
In his claim filed on October 20, 1995, he requested service 
connection for this condition.  In April 1996, the RO granted 
service connection for residuals of bilateral spontaneous 
pneumothorax with subsequent right thoracotomy and 
decortication.  The RO assigned an initial 30 percent rating 
for this disability, retroactively effective from October 20, 
1995.  The Veteran appealed that decision to the Board by 
requesting an initial rating higher than 30 percent.  See 
Fenderson, supra.  



In December 2007, during the pendency of this appeal, the RO 
granted a 100 percent rating for this disability.  Instead of 
granting the 100 percent rating back to the date of claim, 
however, the RO assigned an effective date of December 17, 
2002, since this was the date when oxygen therapy was first 
required, which is listed in the criteria for a 100 percent 
rating.  Therefore, since a 100 percent rating has been 
assigned from December 17, 2002, the Board need only 
adjudicate the issue of entitlement to a disability rating 
higher than 30 percent for the period prior to December 17, 
2002.  

As already mentioned, VA published new regulations for rating 
disabilities of the respiratory system after the Veteran 
filed his claim.  61 Fed. Reg. 46720 (1996).  Therefore, the 
Board must consider both the former and the revised criteria 
in rating the Veteran's disability due to residuals of 
bilateral spontaneous pneumothorax with subsequent right 
thoracotomy and decortication, with the amended rating 
criteria applied only for periods from and after the 
effective date of the regulatory change.  See VAOPGCPREC 3-
00; 38 U.S.C.A. § 5110(g).

Prior to October 7, 1996, VA regulations provided a 100 
percent rating for a spontaneous pneumothorax for six months.  
38 C.F.R. § 4.97, DC 6814.  Thereafter, any residuals are 
rated analogous to bronchial asthma under DC 6602.  Id.  
Under the former criteria, DC 6602 provided a 60 percent 
rating for severe asthma; frequent attacks of asthma (one or 
more attacks weekly), marked dyspnea on exertion between 
attacks with only temporary relief by medication; more than 
light manual labor precluded.  A 100 percent rating was 
assigned for pronounced asthma; asthmatic attacks very 
frequently with severe dyspnea on slight exertion between 
attacks and with marked loss of weight or other evidence of 
severe impairment of health.  See 38 C.F.R. 4.97, DC 6602 
(effective prior to October 7, 1996).

Under the revised criteria, DC 6843, traumatic chest wall 
defect, including pneumothorax, is rated according to a 
general rating formula for restrictive lung disease.  Under 
this formula, the disability rating assigned is a function of 
spirometric values for certain values generated by pulmonary 
function testing.  


A 60 percent rating requires an FEV-1 of 40 to 55 percent 
predicted; an FEV-1/FVC ratio of 40 to 55 percent predicted; 
or a DLCO (SB) of 40 to 55 percent predicted; or maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  See 38 C.F.R. 4.97, DC 6843 (since 
October 7, 1996).

A 100 percent rating is warranted if the following findings 
are demonstrated: an FEV-1 of less than 40 percent predicted; 
or an FEV-1/FVC ratio of less than 40 percent predicted; or a 
DLCO (SB) of less than 40 percent predicted; or maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation); or cor pulmonale 
(right heart failure); or right ventricular hypertrophy; or 
pulmonary hypertension (shown by Echo or cardiac 
catheterization); or episode(s) of acute respiratory failure; 
or if outpatient oxygen therapy is required.  Id.

The explanatory comments in the Federal Register make clear 
that post-bronchodilation pulmonary function test results are 
to be used in evaluating the severity of the lung disease 
under the Schedule.  See 61 Fed. Reg. 46,720, 46, 723 (Sept. 
5, 1996).  In other words, results before the use of 
bronchodilation are not valid and therefore cannot be used in 
rating the Veteran's respiratory disability.  

Applying both sets of criteria to the facts of this case, the 
Board finds no basis to assign a disability rating higher 
than 30 percent for the Veteran's residuals of bilateral 
spontaneous pneumothorax, for the entire period prior to 
December 17, 2002.  This is because all of the Veteran's 
respiratory symptoms have been attributed to his nonservice-
connected emphysema, and, even if the Board were to attribute 
all of his symptoms to his service-connected residuals of a 
pneumothorax, he would still not meet the criteria for a 
disability rating higher than 30 percent.  

Several medical opinions indicate that none of the Veteran's 
respiratory symptoms is attributable to his service-connected 
residuals of bilateral spontaneous pneumothorax, but are 
rather due to his nonservice-connected emphysema caused by 
years of heavy smoking.  In a May 1998 VA examination report, 
the examiner attributed the Veteran's dyspnea on exertion and 
wheezing to chronic obstructive pulmonary disease due to 
chronic tobacco use.  A January 2000 VA examination report 
also includes a medical opinion that "since his surgery [the 
Veteran] has remained asymptomatic in terms of spontaneous 
pneumothorax."  The examiner then describes the Veteran's 
symptoms of shortness of breath and dyspnea on exertion in 
terms of his history of emphysema related to his heavy 
smoking.  

But the most compelling medical opinion is contained in a May 
2002 VA examination report.  In that report, the examiner 
notes that he had reviewed the claims file and examined the 
Veteran's respiratory system.  Based on that review and 
findings from the examination, the examiner concluded that, 
"[c]urrently, . . . the [veteran] does not have any evidence 
of any chest wall defect or any residuals from his 
pneumothorax."  The examiner then opined that "the 
[Veteran's] emphysema is directly related to his smoking and 
is in no way related to the pneumothorax which he had while 
in service.  The [Veteran's] pneumothorax is completely 
resolved with no residual." 

Since these three opinions indicate that none of the 
Veteran's respiratory symptoms is due to the service-
connected disability at issue, they provides compelling 
evidence against the claim, particularly since the most 
recent opinion was provided following a review of the 
pertinent medical history and a thorough examination.  See 
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see also 
Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the Veteran's position.)

The finding that none of the Veteran's symptoms (namely 
dyspnea on exertion and shortness of breath) is related to 
his service-connected pneumothorax is sufficient, by itself, 
to deny the Veteran's claim.  See Waddell v. Brown, 5 Vet. 
App. 454 (1993) (medical evidence is required to permit the 
Board and adjudicators to determine the degree of disability 
attributable to the service-connected as opposed to the 
nonservice-connected disorder).  See also Mittleider v. West, 
11 Vet. App. 181 (1998) (when it is impossible to separate 
the effects of the service-connected condition from a non-
service-connected condition, all reasonable doubt must be 
resolved in the Veteran's favor and the signs and symptoms 
attributed to the service-connected condition).

But even were the Board to assume for the sake of argument 
that all of the Veteran's respiratory symptoms are due to his 
service-connected residuals of bilateral spontaneous 
pneumothorax, there is still no basis to assign a disability 
rating higher than 30 percent at any time prior to December 
17, 2002.  The evidence for consideration includes four VA 
examination reports, private treatment records, and the 
Veteran's testimony in support of his claim.

The Board has reviewed the three VA examination reports 
discussed above, as well as several private treatment 
records, none of which indicates that the Veteran has 
experienced frequent attacks of asthma (one or more attacks 
weekly), that his dyspnea on exertion could be characterized 
as "marked," or that more than light manual labor was 
precluded, for the entire period prior to December 17, 2002.  
Thus, even was the Board to attribute the Veteran's 
respiratory symptoms to his service-connected residuals of 
bilateral spontaneous pneumothorax, a disability rating 
higher than 30 percent would not be warranted under the 
former criteria.  

The Board has considered hearing testimony by the Veteran and 
his wife that he suffers from marked dyspnea due to his 
service-connected pneumothorax.  The Board, however, places 
greater probative value on the objective medical evidence, 
which fails to show any significant findings related to his 
pneumothorax.  See Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991) (determining the credibility of evidence is a function 
for the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 
(1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992) (VA decision makers have the responsibility to assess 
the credibility of evidence and determine the degree of 
weight to give the evidence).  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
494-95 (1991) (laypersons are not competent to render medical 
opinions). 



The revised criteria also provide no basis to assign a 
disability rating higher than 30 percent for the entire 
period prior to December 17, 2002.  The Veteran underwent 
several pulmonary function tests during this period.  First, 
at his May 1998 VA examination, his FEV-1 was 68 percent 
predicted and his FEV-1/FVC was 68 percent predicted.  Next, 
the January 2000 VA examination report only lists an FVC 
value of 91 percent, but does not list the relevant FEV-1 or 
FEV-1/FVC values.  Also, neither report includes a DLCO 
value.  In any event, however, the examiner states that there 
has been no change in the Veteran's pulmonary function test 
since the May 1998 VA examination.  

And lastly, the May 2002 VA examination report lists an FEV-1 
value of 52 percent predicted.  This is significant because 
this finding appears to meet the criteria for a 60 percent 
rating under the revised rating criteria, since it is clearly 
between 40 to 55 percent as required for a 60 percent rating.  
Unfortunately, this isolated finding is not considered valid 
for rating purposes because there is no indication that it 
was post-bronchodilation pulmonary, as required under the 
Schedule.  See 61 Fed. Reg. 46,720, 46, 723 (Sept. 5, 1996).  
Thus, none of these findings is sufficient to meet the 
criteria for a disability rating higher than 30 percent.

In addition to these findings, there also is no evidence of 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); or cor 
pulmonale (right heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension; or episodes of acute 
respiratory failure; or that the Veteran required outpatient 
oxygen therapy prior to December 17, 2002.  In short, even if 
the Board were to attribute the Veteran's respiratory 
symptoms to his service-connected pneumothorax, a disability 
rating higher than 30 percent would not be warranted under 
the revised rating criteria.



In conclusion, the Board finds that, prior to December 17, 
2002, the preponderance of the evidence is against the 
Veteran's claim for a disability rating higher than 30 
percent for his service-connected disability due to residuals 
of bilateral spontaneous pneumothorax with subsequent right 
thoracotomy and decortication.  Under these circumstances, 
the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).  According, the 
appeal is denied.

V.  Consideration of an Extra-schedular Evaluation

In exceptional cases, where schedular evaluations are found 
to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, there must be a determination of whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluation for that service-connected 
disability is inadequate.  Second, if the schedular 
evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, there 
must be a determination of whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms".  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).

In this particular case at hand, though, the Board finds that 
the Veteran's symptomatology due his hearing loss, his 
sinusitis, and his pneumothorax are reasonably contemplated 
by the rating schedule under the first prong of the analysis. 
It is therefore unnecessary to reach the question concerning 
whether there is marked interference with employment.  But 
even assuming for the sake of argument that the second prong 
of Thun applies, there is still no evidence that any of these 
three service-connected disabilities has independently caused 
marked interference with employment, meaning above and beyond 
that contemplated by his schedular ratings presently 
assigned.

The record shows the Veteran stopped working as self-employed 
farmer in 1986, primarily due to his nonservice-connected 
emphysema.  Indeed, none of his respiratory symptoms have 
been medically linked to his service-connected pneumothorax.  
The Board is not disputing that the Veteran's hearing loss 
and sinusitis negatively affect his ability to work as a 
farmer.  But according to 38 C.F.R. § 4.1, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  But this, alone, is not 
tantamount to concluding there is marked interference with 
his employment.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993), the Court reiterated that the disability 
rating, itself, is recognition that industrial capabilities 
are impaired.

For these reasons and bases, the Board is not required to 
remand this case for extra-schedular consideration.  See 
VAOPGCPREC 6-96.  See also Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); and 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



VI.  TDIU

On January 30, 2002, the Veteran filed a claim for a TDIU on 
the basis that he is unable to work due to his service-
connected disabilities.  The RO denied his claim in a 
September 2002 decision, concluding instead that he was 
unemployable due to nonservice-connected factors.  This 
appeal ensued.

In December 2007, however, the RO granted a 100 percent 
schedular rating for the Veteran's respiratory disability - 
namely, for residuals of bilateral spontaneous pneumothorax, 
retroactively effective from December 17, 2002.  This is 
significant because in light of that 100 percent schedular 
rating, the issue of his entitlement to a TDIU since December 
17, 2002, has become moot.  See Green v. West, 11 Vet. App. 
472, 476 (1998), (citing Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994) (a claim for a TDIU presupposes that the rating 
for the condition at issue is less than 100 percent); and 
Holland v. Brown, 6 Vet. App. 443 (1994) (a 100 percent 
schedular rating means that a Veteran is totally disabled).

The 100 percent rating from December 17, 2002, however, does 
not nullify the Veteran's claim for a TDIU prior to that 
date.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  In other 
words, the Board must determine whether he is entitled to a 
TDIU during the brief period at issue prior to December 17, 
2002.  For the reasons and bases set forth below, however, 
the Board finds that the preponderance of the evidence 
is against the claim.

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to his level of 
education, special training, and previous work experience in 
making this determination, but not to his age or impairment 
caused by any disabilities that are not service connected.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show:  (1) a single disability rated as 100-
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

But even if the ratings for a Veteran's disabilities fail to 
meet the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, his disabilities may be considered under 
subjective criteria.  And if he is unemployable by reason of 
his disabilities, occupational background, and other related 
factors, an extra-schedular total rating may be assigned on 
the basis of a showing of unemployability, alone.  See 38 
C.F.R. § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the Veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Federal Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See also Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, 
a Veteran may be considered as unemployable upon termination 
of employment that was provided on account of disability or 
in which special consideration or accommodation was given on 
account of the same.  See 38 C.F.R. § 4.18.

In this case, prior to December 17, 2002, the Veteran's 
service-connected disabilities included his disability due to 
residuals of a bilateral spontaneous pneumothorax, rated 30-
percent disabling; chronic sinusitis, status post 
septoplasty, rated 30-percent disabling; lumbar disc disease 
with chronic low back strain, rated 20-percent disabling; 
tinnitus, rated 10-percent disabling; and bilateral hearing 
loss, rated 10-percent disabling.  Therefore, the Veteran had 
a combined 70 percent rating prior to December 17, 2002.  See 
38 C.F.R. § 4.25 (the combined ratings table).  

Since he did not meet the threshold minimum rating 
requirements of § 4.16(a), he can only receive a TDIU on an 
extra-schedular basis, if it is shown that his service-
connected disabilities, when considered in light of his 
education and occupational experience, rendered him incapable 
of obtaining or retaining substantially gainful employment 
during the brief period prior to December 17, 2002.  
See 38 C.F.R. § 4.16(b).  No such evidence is shown, however.



In his VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, the Veteran indicated 
that he had last worked full time in December 1986 as a self-
employed farmer.  He also reported that he had completed four 
years of college.  He explained that he was unable to work 
because of back problems, sinus problems, and emphysema, and 
that he had to pay a laborer to do the farm work. 

The only medical evidence during this period includes VA 
audio and respiratory examination reports dated in May 2002, 
neither of which comments on the Veteran's ability or 
inability to work in light of his service-connected 
disabilities.  Indeed, there is simply no medical evidence 
during this brief period prior to December 17, 2002, 
concerning his ability or inability to work in light of his 
service-connected disabilities.  However, the record suggests 
that his most disabling condition at that time, and 
currently, was and is his emphysema - which is not a 
service-connected disability.  The Board acknowledges that 
his service-connected pneumothorax was assigned a 30 percent 
rating prior to December 17, 2002, which appears to 
constitute a significant disability.  As already discussed, 
however, several VA physicians concluded that all of the 
Veteran's respiratory symptoms are due to his nonservice-
connected emphysema caused by years of heavy smoking, and 
that his pneumothorax has no residuals.  As a result, since 
his service-connected pneumothorax does not involve any 
respiratory symptoms, this disability would not have any 
adverse impact on his ability to work.

Moreover, because the Veteran did not met the schedular 
prerequisites for a TDIU prior to December 17, 2002, he was 
not afforded a VA examination at that time to determine 
whether he was unable to secure or obtain gainful employment 
in light of his service-connected disabilities.  Such an 
examination is generally required when a Veteran has met the 
schedular prerequisites for a TDIU.  Friscia v. Brown, 
7 Vet. App. 294, 297 (1994) (holding that the Board may not 
reject a claim for a TDIU without producing evidence, as 
distinguished from mere conjecture, that the Veteran can 
perform work that would produce sufficient income to be other 
than marginal.)  In sum, no medical evidence indicates the 
Veteran's inability to secure or maintain gainful employment 
prior to December 17, 2002, was related in any way to his 
service-connected disabilities versus conditions not service 
related.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to a TDIU prior to December 17, 2002.  The 
doctrine of reasonable doubt, therefore, is not for 
application, and the appeal is denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56.  


ORDER

A compensable rating for bilateral hearing prior to March 20, 
2009, is denied. 

Effective March 20, 2009, however, a higher 50 percent rating 
for bilateral hearing loss is granted, subject to the laws 
and regulations governing the payment of VA compensation.

An initial rating higher than 10 percent prior to October 7, 
1996, and a rating higher than 30 percent since October 7, 
1996, for chronic sinusitis, status post septoplasty, are 
denied.  

An initial rating higher than 30 percent residuals of 
bilateral spontaneous pneumothorax with subsequent right 
thoracotomy and decortication, prior to December 17, 2002, is 
denied.  

A TDIU prior to December 17, 2002, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


